I think that the proofs were sufficient to establish a giftinter vivos. *Page 637 
The stock certificates were in plaintiff's possession for approximately seven years, and still are, after the death of John Alampi. When John Alampi gave the stock certificates to plaintiff, he said, in the presence of two witnesses:
"Here Joe, this is Detroit Edison stock."
He further said:
"Joe that is for you. It is some stock I am giving you. * * * This I give to you and keep for yourself."
Another eyewitness to the same transaction when John Alampi handed to plaintiff the envelope containing stock testified:
"These are for you." "Take this and save it well."
These men were fellow employees of the Edison Company and old acquaintances of John Alampi. This testimony affords no basis for the assumption that John Alampi said in effect "Keep this for me." Nor have we the right to assume that Joe Alampi did not look at the stock for seven years, merely because he did not discover the absence of a formal assignment. These men had been working together for the Detroit Edison Company for many years. Joe had a family of whom John was very fond and whom he frequently visited. John had no home of his own, lived upstairs in the home of a brother and his family for about 20 years and died there. The circumstances are consistent with the theory that John Alampi intended that his close companion and financial adviser, his nephew Joseph, should have the stock. The only testimony to the contrary was given by a niece who was a party in interest, who might ultimately profit if Joe was not held to be the owner of the stock. She testified that five minutes *Page 638 
before John Alampi died he told her "don't you forget to go over and get my stock." Where there is no suggestion of fraud or undue influence, very slight evidence is sufficient to establish delivery of a gift inter vivos. Love v. Francis, 63 Mich. 181
(6 Am. St. Rep. 290). All of the essential elements to establish a gift inter vivos are here. A written assignment of the stock was not necessary to effectuate a valid gift. Retaining and receiving the dividends did not invalidate the gift. The instant case comes within the decisions of this court in Hoyt v.Gillen, 181 Mich. 509 (Ann. Cas. 1916 C, 812), and Cook v.Fraser, 298 Mich. 374, and the cases therein cited.
The case should be reversed for entry of decree for plaintiff, with costs.
SHARPE, J., concurred with BOYLES, C.J.